Citation Nr: 1419987	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from June 1942 to October 1945.  He died in May 2010; the appellant is the Veteran's surviving spouse.

This case originally came to the Board of Veterans' Appeals  (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Currently, the RO in Sioux Falls, South Dakota has original jurisdiction over the claim.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 


FINDING OF FACT

It is at least as likely as not that idiopathic pulmonary fibrosis with contributing chronic obstructive pulmonary disease, atherosclerotic cardiovascular disease, and a lung tumor that led to the Veteran's death was caused by exposure to asbestos while on active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1116, 1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Merits of the Claim

The appellant contends the Veteran was exposed to asbestos while serving on ships in the Navy during World War II.  She contends that such exposure led to the conditions that caused her husband's death, to include idiopathic pulmonary fibrosis with contributing causes of chronic obstructive pulmonary disease (COPD), atherosclerotic cardiovascular disease and a lung tumor.  See May 2010 Death Certificate.

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 .

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  VA's Adjudication Procedure Manual, M21-1 Manual Rewrite (M21-1MR) contains guidelines for the development of asbestos exposure cases.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C(h).

In essence, the M21-1MR acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and certain cancers, to include lung, with the most common of the diseases resulting from exposure to asbestos being interstitial pulmonary fibrosis (asbestosis).   See M21-1MR at Part IV, Subpart ii, Chapter 1, Section H(29) [IV.ii.1.H.29] and IV.ii.2.C.9.  The M21-1MR notes that the latent period can vary from 10 to 45 years, or longer, between first exposure and development of disease.  Id.  The exposure may have been direct or indirect and the extent and duration of exposure is not a factor.  Id.  

M21-1MR, IV.ii.2.C.9(g) specifically notes that there was widespread exposure among Navy veterans in World War II due to being stationed on military ships that were constructed with asbestos.  Common materials on ships that contained asbestos included steam pipes for heating units and boilers, ceiling tiles, wallboard, fire-proofing materials and thermal insulation.  Id.  

Here, the Veteran's personnel records indicate he served aboard the U.S.S. Shawmut (formerly U.S.S. Salem) and on the U.S.S. Keokuk between 1942 and 1944.  The appellant submitted a statement from a shipmate who served with the Veteran on the U.S.S. Shawmut.  He stated it was an older ship and the water pipes were wrapped in asbestos.  He indicated that the Veteran slept under one such pipe and would dust off fibers after sleeping.  There is no verification as to whether there was asbestos on that particular ship and whether the Veteran was exposed to free-falling asbestos particles.  Nonetheless, based on the evidence that asbestos was present on older naval ships, particularly those utilized during World War II, the Board will resolve the benefit of the doubt in the appellant's favor by presuming in-service asbestos exposure for the purposes of this decision. 

Having conceded exposure to asbestos, the sole question before the Board is whether the Veteran's cause of death was at least as likely as not related to service, to include exposure to asbestos.  

There are two medical opinions of record.  In June 2011, the Veteran's private treating physician provided a statement after he learned the Veteran may have been exposed to asbestos while in the Navy.  The physician indicated his opinion that it was "highly likely that the asbestos exposure did contribute to his pulmonary problems, particularly the pulmonary fibrosis and lung tumor."  In April 2012, a VA medical examiner indicated it was less likely than not that asbestos was a contributing factor to the Veteran's pulmonary condition because, as a coxswain, his military occupation put him at minimal risk for exposure to asbestos.  The VA examiner also noted there was no indication of a pulmonary condition in service or for many years after separation from service.

Upon review of the guidance provided in the M21-1MR, the Board affords the private physician's opinion probative weight despite the lack of a particular rationale.  The VA guidelines suggest that even indirect or brief exposure to asbestos can lead to fibrosis and tumors that manifest many years later. 

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim. The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the idiopathic designation of the Veteran's pulmonary fibrosis indicates that at the time of his death there was no known cause.  However, a licensed physician who personally treated the Veteran indicated that it was highly likely that the cause may have been asbestos exposure.  There is no evidence of possible exposure to asbestos prior to or after service and exposure in service is conceded.

Based on the foregoing, the Board concludes that the evidence of record is at least in equipoise as to whether the disease that caused the Veteran's death is related to his active duty service.  Therefore, resolving reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted. 38 U.S.C.A. §§ 1116, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.312 (2013).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


